UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1429


FREDERICK W. TAYLOR; ALEKSANDRA TAYLOR,

                Plaintiffs - Appellants,

          v.

OCWEN LOAN SERVICING, LLC; POORE SUBSTITUTE TRUSTEE, LTD,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:11-cv-00072-RLV-DSC)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick W. Taylor, Aleksandra Taylor, Appellants Pro Se.
Christina Rampey Hunoval, HUNOVAL LAW FIRM, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellants Frederick and Aleksandra Taylor appeal the

district court’s order dismissing their civil action in which

they       sought   vacatur       of   the   foreclosure   sale   of   their   North

Carolina home. *           We have reviewed the district court’s order in

conjunction         with    the   relevant     record   and   find   no   reversible

error.        Accordingly, although we grant the Taylors’ motion to

proceed in forma pauperis, we affirm the district court’s order.

See Taylor v. Ocwen Loan Servicing, LLC., No. 5:11–cv–00072–RLV-

DSC (W.D.N.C. Mar. 1, 2013).                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                          AFFIRMED




       *
      The Taylors initially brought the underlying civil action
in state court, but Defendants timely removed it to federal
court. See 28 U.S.C.A. § 1441(a) (West Supp. 2013).



                                              2